Citation Nr: 9910216	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left thigh 
injury.

2.  Entitlement to service connection for a back condition, 
including secondary to service-connected traumatic arthritis 
of the left knee. 

3.  Entitlement to service connection for a right knee 
condition, including secondary to service-connected traumatic 
arthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
November 1945.

The appeal on the issues of entitlement to service connection 
for a left thigh injury and a back condition arises from the 
February 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in pertinent part denying those claims. 

The appeal on the issue of entitlement to service connection 
for a right knee condition, including secondary to service-
connected left knee traumatic arthritis, arises from the 
April 1995 RO decision denying that claim.  

The Board notes that in his statement accompanying the 
representative's January 1997 notice of disagreement, the 
veteran also disagreed with the denial of an increased rating 
for his service-connected left knee traumatic arthritis.  
However, the RO failed to issue a Statement of the Case 
addressing this issue.  Appropriate action requires issuance 
of a Statement of the Case.  See 38 C.F.R. §§ 19.26, 19.29 
(1998).  


REMAND

The veteran contends that he suffers from a left thigh injury 
due to service, and that he is therefore entitled to service 
connection for that condition.  

The veteran also contends that he suffered injuries to his 
back in service on two occasions, once when loading heavy 
kitchen equipment in 1943, and once when a trailer being 
pulled behind a 2-1/2 ton truck turned over, crushing him 
between the trailer and a hillside.  In the alternative, he 
contends that he suffered back injury, or aggravation of back 
injury pursuant to Allen v. Brown, 7 Vet. App. 439 (1995), 
secondary to his service-connected left knee traumatic 
arthritis.  The veteran also contends that he suffered 
multiple falls, including a fall suffered on September 19, 
1995, due to weakness in his legs and his left giving way, 
which have contributed to his back problem.  

As the veteran's representative has accurately noted, the RO 
has not considered the veteran's claim for service connection 
for a back condition as secondary to his service-connected 
left knee traumatic arthritis, including based on secondary 
aggravation pursuant to Allen.  The Board agrees that the RO 
should consider service connection for a back condition on a 
secondary basis including pursuant to Allen.  To do otherwise 
would amount to piecemeal adjudication of the service 
connection issue, which is to be avoided.  The Court has held 
that a claim which is inextricably intertwined with another 
claim which remains undecided and pending before the VA must 
be adjudicated prior to a final order on the pending claim, 
so as to avoid piecemeal adjudication.  Harris v. Derwinski, 
1 Vet.App. 180, 183 (1991). 

The Board notes that the veteran's representative in a 
November 1998 VA Form 646 accurately pointed out that the RO 
in January 22, 1997, requested a VA examination for 
compensation purposes, and in that request expressly 
requested an opinion as to whether a right knee disability 
was due to the veteran's service-connected left knee 
disability.  Unfortunately, the February 1997 VA examination 
obtained by the RO provided no such opinion.  The 
representative also correctly noted that the absence of a 
medical opinion specifically requested by the VA "indicates 
that the Secretary and the Board have neglected their duty to 
assist appellant in the development of his claim."  Smith v. 
Brown, 5 Vet. App. 335, 340 (1993).    

In a July 1997 VA Form 646, the veteran's representative 
informed that the veteran would be requesting a personal 
hearing.  However, no hearing has been conducted, the RO has 
not since expressly and/or separately offered the veteran a 
personal hearing on the appealed issues, and the veteran has 
not since stated that he no longer desires a personal 
hearing.  Accordingly, upon remand the RO must offer the 
veteran the opportunity of an RO or Board personal hearing on 
the appealed issues. By remanding, the VA affords the veteran 
every possible opportunity to substantiate his claim, and the 
VA thereby ensures full compliance with due process 
requirements.  38 C.F.R. § 20.700 (1998); see Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).

An August 1996 response from the National Personnel Records 
Center informs that the veteran's service records were 
destroyed by fire in 1973.  The claims file contains some, 
albeit limited, service records.  The veteran has repeatedly 
claimed hospitalization in service for at least some of his 
claimed disabilities.  When a veteran's records have been 
destroyed, the VA has an obligation to search for alternative 
records, which support the veteran's case.  See Cuevas v. 
Principi, 3 Vet.App. 542 (1992); O'Hare v. Derwinski, 
1 Vet.App. 365 (1991).  In such cases, VA regulations provide 
that service connection may be shown through other evidence.  
Smith v. Derwinski, 2 Vet.App. 147 (1992); 38 C.F.R. § 
3.303(a) (1994).  This evidence may be private medical 
records showing treatment of the claimed disability, fellow 
service personnel statements, personal testimony, etc. The 
evidence may also be statements provided by accredited 
military experts.  The veteran should therefore be afforded 
these opportunities and considerations, in light of the 
possibility of destroyed service records.  

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the veteran and offer the veteran the 
opportunity of an RO or Board personal 
hearing, whichsoever he may desire.  If 
the veteran declines, a record of the 
negative response should be included 
within the claims file.  

2.  The RO should also request that the 
veteran identify all sources of medical 
treatment received for his knee 
conditions and back condition since 
January 1998, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

The RO should also request that the 
veteran identify all sources of medical 
treatment received for his left thigh 
since January 1998.  He should be 
requested to submit copies of any 
additional private medical records.  
Copies of the medical records from all VA 
sources he identifies, and not currently 
of record, should then be requested, and 
those records, together with any 
submitted private medical records, should 
be associated with the claims folder.

The RO should also inform the veteran 
that in light of the possibility of 
service records destroyed in a 1973 fire, 
he may submit alternate evidence to 
corroborate his contentions that service 
connection is warranted on a direct basis 
for a back condition and a left thigh 
injury.  He should be informed that the 
evidence may take any form, including 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  Any evidence 
submitted by the veteran on this basis 
should also be associated with the claims 
file.

3.  The RO should contact the National 
Personnel Records Center, or other 
indicated government sources, and request 
morning reports or other indicated 
records, in an attempt to verify alleged 
inservice injuries or treatments 
therefor.  Any records obtained should be 
associated with the claims file.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his right knee and back 
conditions.  Specifically, the examiner 
should be asked to render opinions as to 
whether it was as likely as not that the 
veteran's service-connected left knee 
disorder caused or aggravated 
(permanently increased the severity of) 
any identified back or right knee 
disabilities.  All necessary tests, 
including x-rays, should be performed.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in connection with 
the examination. 

5.  Thereafter, upon ensuring that all 
other appropriate development has been 
completed, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for a back condition 
and a right knee condition, including 
secondary service-connected pursuant to 
38 C.F.R. § 3.310 (a) and Allen, supra.  
The RO should also readjudicate the 
veteran's claim of entitlement to service 
connection for a left thigh injury if a 
personal hearing has been conducted or if 
additional pertinent evidence has been 
added to the record.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence, submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







